Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 10, 2011                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143894                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  In re BUDD, BUDD-DONAHUE,                                         SC: 143894                             Brian K. Zahra,
  DONAHUE, Minors.                                                  COA: 301995                                       Justices
                                                                    Wayne CC Family Division:
                                                                    08-483774
  _______________________________________/


         On order of the Court, the application for leave to appeal the September 29, 2011
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of In re Morris, Minor (Docket No. 142759) is pending on appeal before this Court
  and that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 10, 2011                   _________________________________________
           y1108                                                               Clerk